Mr. Presiding Justice Barnes delivered the opinion of the court. 2. Courts, § 100*—when County Court has jurisdiction of assumpsit on award. The County Court has jurisdiction of a suit in assumpsit based on an award for less than $1,000. 3. Assumpsit, action of, § 6*—when proper remedy on an award. Assumpsit is a proper remedy on an award. 4. Workmen’s Compensation Act—when evidence as to liability of employer properly excluded in assumpsit on award. In a suit in assumpsit based on an award made under the Workmen’s Compensation Act (J. & A. 1[ 5449 et seq.), evidence bearing on the question of defendant’s liability under such act is properly excluded as irrelevant.